POFEENBARGER, PRESIDENT:
The County Court of Mingo County, at its special session held on the Tuesday next preceding the general election of 1918, having struck from one of the registration books of each of two precincts, the names of numerous persons, put on by one registrar only, at the sittings of registrars after the revision of the registration lists by the County Court at its session held on the first Monday in October, 1918, under his claim that they were legal voters and entitled to be registered and that the other registrar or the County Court *61was required to copy them in the other list, the relators applied to this court for a writ of mandamus requiring the court to reconvene and restore the names.
If th,e names in question had been put on the list by one registrar before the session of the County Court held on the first Monday in October, the provision in sec. 98a (3) of eh. 3 of Barnes’ Code of 1918 would apply and might sustain the position assumed by the relators. That section contemplates such registration before that session, for it says the court shall cause the names to be copied in the other list “at the sittings, for the purpose of completing and revising the registration lists.” The court is not authorized to make a general revision of the list at the session held on the Tuesday next preceding the election. It can then only add the names of voters omitted from the list or coming of age since the making up thereof, who shall appear in person and make application for registration . This work is not the general revision contemplated and authorized to be made at the previous session held on the first Monday of the month.
No authority is conferred upon one registrar to put on names without the concurrence and assent of the other, at their sitting between the two terms of court. On the contrary, the terms of the clause of sec. 98a (6) of said chapter, providing for such sitting, clearly indicate legislative purpose to require them to concur, for they must make out two alphabetical lists and no authority is given one to list names not listed by the other, nor is either required to' copy names listed by the other. If they cannot agree as to any person, his name must be left off and he must apply to the county court for registration, at res session subsequently held. Any other interpretation would make the statute work absurd and unjust results. If names could be so put on by a single registrar, he could, if so disposed, put on any number of names of persons not entitled to vote, and they could not be struck off for lack of time to give the required five days notice and hear and consider the evidence.
As the names in question were put on without autnonty, the persons represented by them were not legally registered, and the court had power to strike them from the single lists *62in which they appeared, to the end that election officers might not be confused, misled or annoyed by them.
Under this interpretation of the statute, the writ prayed for was refused.

Writ refused.